January 24, 1936, the opinion of this court in the case of State ex rel. Town of Stuntz v. City of Chisholm,196 Minn, 285, 264 N.W. 798, was filed. The town of Stuntz was granted leave to file its information for a writ of quo warranto to test the propriety of including within the boundaries of the respondent city of Chisholm certain portions of territory formerly contained within the limits of the relator.
The matter is now before us on a motion by the attorney general to dismiss the writ so issued and also a motion on part of the respondent city to quash the writ. The two motions were argued together and involve the same or at least similar points. The attorney general has attacked the decision of this court in the issuing of the writ of quo warranto on the prayer of the town of Stuntz. Much of the same matter that was raised in the original proceeding again has been presented.
After very careful consideration and thorough study of the entire matter, we hold to the conclusion expressed in our former opinion and can see no reason for departing therefrom. We consider that a denial of the petition would have been an abuse of discretion. Our power to grant it, even over the objections of the attorney general, was settled as long ago as 1905 in State ex rel. Young v. Village of Kent, 96 Minn. 255,104 N.W. 948, 1 L.R.A. (N.S.) 826, 6 Ann. Cas. 905. While in the relative sense the rule of our decision is modern, yet in point of age it lacks all of 30 years of being new. The motion to quash and the one to dismiss are both denied.
There have been several applications to intervene. In its newly incorporated territory the city of Chisholm included a portion of the area previously contained within the boundaries of the town of Balkan. That town has filed a petition for leave to intervene. It *Page 295 
appearing that the town occupies practically the same position as does the town of Stuntz, the application is granted.
Several taxpayers and residents of the town of Balkan and some mining companies, which own property in the affected area, also filed petitions for leave to intervene. It appears that these petitioners may have "special rights" that will be affected by the final determination of the case. We are of opinion that no harm can result by permitting them to intervene, and their petitions to do so are granted. That does not mean that we would have permitted them to come in as the original and only relators. Compare State ex rel. Wah-we-yea-cumin v. Olson, 107 Minn. 136, 119 N.W. 799,21 L.R.A.(N.S.) 685.